     Case 2:18-cr-00011-AB Document 59 Filed 04/09/19 Page 1 of 2 Page ID #:277



1     HILARY POTASHNER (Bar No. 167060)
      Federal Public Defender
2     Office of Federal Public Defender
      321 East 2nd Street
3     Los Angeles, California 90012-4202
      Telephone: (213) 894-4453
4     Facsimile: (213) 894-0081
5     Attorneys for Defendant
      JEFFREY YOHAI
6
7
8
9
10                              UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                     WESTERN DIVISION
13
14    UNITED STATES OF AMERICA,                       Case No. CR-18-11-AB
15                 Plaintiff,
                                                      OPPOSITION TO GOVERNMENT’S
16          v.                                        EX PARTE APPLICATION FOR
                                                      JUDICIAL FINDING THAT
17    JEFFREY YOHAI,                                  DEFENDANT BREACHED HIS
                                                      PLEA AGREEMENT
18                 Defendant.
19
20          The government alleges that Jeffrey Yohai breached the plea agreement that he
21    entered into with the government. Mr. Yohai disputes the government’s factual
22    assertions in its ex parte application and opposes the government’s request that the
23    Court find he is in material breach at this time.
24          “Plea bargains are ‘contractual in nature and must be measured by contract law
25    standards.’” United States v. Packwood, 848 F.2d 1009, 1011 (9th Cir. 1998) (citing
26    United States v. Sutton, 794 F. 2d 1415, 1423 (9th Cir. 1983)). “Plea agreements
27    implicate important due process rights, however, and so the process must be fair.
28    ‘[W]hen a plea rests in any significant degree on a promise or agreement of the
     Case 2:18-cr-00011-AB Document 59 Filed 04/09/19 Page 2 of 2 Page ID #:278



1     prosecutor . . . such a promise must be fulfilled.’” Id. at 1011 (citing Santobello v. New
2     York, 404 U.S. 257, 262 (1971)). If the government contends that the defendant has
3     breached the plea agreement, thereby releasing the government from its obligations
4     under the agreement, then the government must proffer sufficient evidence to prove the
5     breach. See United States v. Plascencia-Orozco, 852 F.3d 910, 922-23 (9th Cir.
6     2017). In cases involving disputed issues of fact, the Court should hold an evidentiary
7     hearing to determine whether there has been a breach. Packwood, 848 F.2d at 1011.
8           Here, the government has alleged that Mr. Yohai materially breached the terms
9     of the plea agreement by committing new criminal offenses. However, this alleged
10    criminal conduct has not resulted in conviction, and Mr. Yohai disputes the
11    government’s factual assertions. Given the significant due process issues at stake, Mr.
12    Yohai respectfully requests that the Court set the matter for an evidentiary hearing.
13                                           Respectfully submitted,
14
15    DATED: April 9, 2019                By /s/ HILARY POTASHNER
                                            HILARY POTASHNER
16                                          Federal Public Defender
                                            Attorney for JEFFREY YOHAI
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
